The appellee, the complainant in the lower court and hereafter referred to as the complainant, seeks to quiet his title to a certain portion of Section 35, Township 53 South, Range 40 East, in Dade County, Florida, as against the heirs of one Edward Wilson, and the Trustees of the Internal Improvement Fund of the State of Florida, under whom it is alleged such heirs claim title, are made parties defendant.
There was a demurrer to the bill of complaint which was overruled by the Chancellor, and this ruling is assigned as error. We find no error in such ruling. Upon the facts alleged, admitted by such demurrer, a court of equity has jurisdiction and the power to award the complainant relief. *Page 508 
The sole question under the record in this case is:
Whether or not the Trustees, after having adopted a map, with the sections, townships, and ranges numbered thereon, and having caused the same to be duly recorded in the county in which the land in controversy is located and according to which such land and other land was sold by them to complainant's predecessor in title, can, by a survey a number of years after the deed evidencing such sale was executed by them, so change the location of the land of the complainant, which, by the description in the deeds to him and to his predecessors in title, was susceptible therefrom of being located by a surveyor, compel the complainant to take not the land described in his deed, and susceptible of location, but other land?
An examination of the record herein shows that the land in controversy is wild, unoccupied and unimproved; that this land with other lands commonly known as the "Everglades" was patented by the United States to the State of Florida, under the provisions of an Act of Congress, approved September 28, 1850, and that such lands at the time of such patent were unsurveyed; that the Trustees of the Internal Improvement Fund of the State of Florida by Act of the Legislature of Florida, 1855, were created and to these Trustees were granted all of said lands and other lands, and said Trustees, as the agents of the State of Florida, were authorized to sell and dispose thereof, for the purpose of carrying out the trusts mentioned in the Acts under which the lands were granted to the State; that the Trustees in furtherance of their trust and to enable them to obtain funds to properly drain the large body of submerged and partially submerged lands, on January 2, 1905, adopted as official a map of the same prepared under the direction of the then Commissioner of Agriculture, one of the Trustees, on which map the lines of the prior exterior surveys of the United States bordering said *Page 509 
lands were prolonged into and upon the lands in question, and further by resolutions upon June 10, and June 14, 1907, amended and confirmed said map as the official map of said lands that by resolution of the Trustees of June 14, 1907, the sections, townships, and ranges upon said map were adopted and ratified, and the said sections were ordered to be numbered similarly and under the same plan and system as sections are numbered under the township, range and section system adopted by the United States, and of the same force and effect; that pursuant to said resolution, the sections were numbered upon the said map and said map was filed for record and recorded in the public records of Dade County, Florida; that a considerable portion of said lands including the land in controversy was sold by the Trustees and conveyed according to said map; that prior to 1905 the east two miles of the northern boundary of Township 54 South, Range 40 East were surveyed and established by the United States; that prior to 1905, Township 53 South, Range 41 East was surveyed by the United States, and the western and northern boundary lines of the township were established; that Township 53 South, Range 40 East has never been surveyed by the United States; that according to the map of the lands adopted in 1905, and amended and confirmed in 1907, it appears that the northern boundary line of Township 54 South, Range 40 East, is the southern boundary line of Township 53 South, Range 40 East, and no strip of land or hiatus appears between Townships 53 and 54 South, Range 40 East; that in December 23, 1912, the Trustees adopted certain amended instructions for surveying the land aforesaid, known as the Everglades, and adopted a map to accompany said amended instructions; that according to such last mentioned map there appears to be a strip of land between the southern boundary of Township 53 South, and the Northern boundary of Township *Page 510 
54 South, Range 40 East; that Section 35 of said Township 53 South, Range 40 East, when located on the ground according to the map of 1912, would not be in the same location as it would be if located according to the official map, by which such land was sold, of 1905-1907; that Section 2, of Township 54, South, Range 40 East, would be in the same location, when located according to the map of 1912, as it would be if located according to the map of 1905-1907; that the deed from the Trustees to Walter R, Comfort, the complainant's predecessor in title, executed October 13, 1908, conveyed with other of said land Section 35, Township 53 South, Range 40 East "according to map as adopted, as official, by Trustees of Internal Improvement Fund of Florida, January 2, 1905, and as amended June 10, 1907, and June 14, 1907" that on May 2, 1919, the Trustees attempted to convey to Edward Wilson, now deceased, the ancestor of the defendants Park L. Wilson, Mary C. Wilson, and Alfred A. Wilson, certain land describing it as Lot 2, between Townships 53 and 54, South, Range 40 East; that upon the official map of 1905-1907 by which said Section 35 was sold to said Comfort by the Trustees no such description appears, and it is only by virtue of the subsequent map of 1912 that the same can be located; that when the land claimed by the complainant is located according to the map of 1905-1907, it constitutes a part of the land described in the deed from the Trustees to Edward Wilson according to the map of 1912; that on June 3, 1909, the said Comfort joined by his wife deeded the land in controversy and other lands which had been deeded to him by the Trustees in 1908 as aforesaid to Seminole Fruit and Land Company, a corporation, and on July 21, 1920, such corporation deeded the land in controversy to complainant all of such deeds referring to the official map of 1905-1907, by which said land was sold and conveyed; and that after obtaining his deed upon lines run in accordance *Page 511 
with the description in the deeds under which the complainant deraigned title, the land was duly located in accordance with such description.
The appellant contend that the map of 1905-1907 was made without an actual survey in the field, and was a temporary map subject to change by the Trustees, and further that Comfort took title to the land described in his deed from the Trustees with knowledge of the fact that the Trustees would thereafter survey and locate the same. It is also contended that inasmuch as the complainant purchased the land in controversy subsequent to the passage of Chapter 7892, Laws of Florida, 1919, he had notice of the survey by the State, and was bound thereby.
I have been wholly unable to find any evidence in the deeds between the parties or otherwise of any sufficient foundation for any one of these contentions. The mere fact that the land was sold to Comfort at the rate of Two Dollars per acre, and that the acreage figured on the basis of 640 acres to a Section, substantially makes up the consideration named in the deed is not sufficient to show such intent. There is not a scintilla of oral evidence supporting such a theory, and it is very emphatically contradicted by the resolutions of the Trustees themselves in adopting such map as official, providing for its force and effect, causing its recordation in the County in which such land was located, selling the same by such map, and making the same a part of its deeds and by the long period of time elapsing between the adoption of said map and of the latter map during which the said Comfort sold the land by the same description to another, and still later his grantee sold the land in controversy to the complainant. As to the last contention the complainant is in no manner bound by such Act of the Legislature as his rights are those of his predecessor in title, Comfort and the Seminole Fruit and Land Company. *Page 512 
There are certain principles of law, the application of which to the facts in this case lead inevitably to the conclusion that the decree of the chancellor should be confirmed.
The Board of Trustees of the Internal Improvement Fund is the creation of the State of Florida through its Legislature, and, as agents of the State, these Trustees have no greater power than the State.
A State entering into contracts, either directly or through its duly authorized agent, lays aside its attributes of sovereignty and binds itself substantially as any of its citizens does when he enters into a contract, and, in general, its contracts are interpreted as the contracts of individuals are and controlled by the same laws. Davis v. Gray, 16 Wallace 203, 232, 21 Law ed. 447, 457.
When a state makes a sale of land, its rights and those of its vendee, when neither restricted nor enlarged by statute, are the same as those of a vendor, or purchaser, both of whom are natural persons.
A valid deed takes effect in praesenti. Seisin must have a home.
A deed to land, duly executed, describing such land sufficiently to enable a surveyor from such description to locate said land on the ground vests in the grantee the title thereto of the grantor as of the time of the delivery of the deed.
When land is described in a deed according to a plat or map, the plat or map becomes a part of the deed, with the same force as if the land was described by metes and bounds as shown upon the map or plat, 4 R.C.L. 118; 9 Corpus Juris 220; Wells v. Jackson Iron Mfg. Co. 47 N.H. 235, 90 Am. Dec. 575, 588; Craigin v. Powell, 128 U.S. 691, 32 Law Ed. 566; Andreu v. Watkins, 26 Fla. 390, 406-7; 7 So. 876, 880; E. C. Lumber Co. v. Ellis Young *Page 513 
Co., 55 Fla. 256, 263, 45 So. 828; Hailey v. Martin, 38 So. 99.
Where land has been so sold the grantor thereof has no power thereafter by a change in the method of survey, map, or plan to divest the grantee, or the grantee's successors in title, of the land deeded to him. In Hardin v. Jourdin, 140 U.S. 371,401, 35 Law Ed. 428, 440, the Court through Mr. Justice Bradley, says, citing Mr. Justice Miller in Moore v. Robbins,96 U.S. 530, 533, 24 Law Ed. 848, 850:
" 'With the title passes all authority for control of the Executive Department over the land and over the title which it has conveyed. It would be as reasonable to hold that any private owner of land who has conveyed it, can, of his own volition, recall, cancel, or annul, the instrument which he has made and delivered. If fraud, mistake, error, or wrong has been done, the courts of justice present the only remedy.' " And further: "Again, referring to the power of the Secretary of the Interior after patent, it is said: (534, official text, 850, Law Ed. text) 'He is absolutely without authority. If this were not so, the titles derived from the United States, instead of being the safe and assured evidences of ownership which they are generally supposed to be, would be always subject to the fluctuating and in many cases unreliable action of the Land Office. No man could buy of the grantee with safety, because he could only convey subject to the right of the officers of the government to annul his title.' " And see also Kean v. Calumet Canal and Improvement Co., 190 U.S. 452, 461; 47 Law Ed. 1134,1137, when Mr. Justice Holmes, speaking for the Court, says: "The resurvey by the United States in 1874 does not affect the Calumet Company's rights. As the United States already had conveyed the lands, it had no jurisdiction to intermeddle with them in the form of a second survey." *Page 514 
The grantee stands in the shoes of his grantor. He is entitled to all the rights of his grantor.
The prohibition of the Constitution of the United States against the passage of laws impairing the obligation of contracts applies to contracts of the State, and those of its agents, as well as to contracts between individuals. Wolff v. New Orleans 103 U.S. 358, 367, 26 Law Ed. 395, 399; Providence Bank v. Billings, 4 Peters 514, 560, 7 Law Ed. 939, 955; New Jersey v. Wilson, 7 Cranch 164, 166; 3 Law Ed. 303; New Orleans Gas Light Co. v. Louisiana L.  H. P. Co., 115 U.S. 650, 663-4,29 Law Ed. 516, 521.
A grant of land by the State is a contract within the meaning of the constitutional provision against legislation impairing the obligation thereof. Fletcher v. Peck, 6 Cranch 87, 137et seq. 3 Law Ed. 162, 178 et seq.; Dartmouth College v. Woodward, 4 Wheaton 518, 4 Law Ed. 629, Davis v. Gray, 16 Wallace 203, 21 Law Ed. 447.
The Legislature has no power to curtail, or impair vested rights. Tison v. Mattair, 8 Fla. 107, 127, City of Orlando v. Giles, 51 Fla. 422, 40 So. 834.
In determining the legality and effect of a statutory regulation, the court should ascertain the legislative intent, and if the ascertained intent will permit, the enactment should be construed and effectuated so as to make it conform to rather than violate applicable provisions and principles of the State and Federal Constitution since it must be assumed that the Legislature intended the enactment to comport with the fundamental law. Davis v. Florida Power Co., 64 Fla. 246,60 So. 759; Burr v. Florida E. C. Ry. Co., 77 Fla. 259,81 So. 464, wherein is cited Knights Templar Indem. Co. v. Jarman,187 U.S. 197, 205, 47 Law Ed. 139, 145; Harriman v. Interstate Commerce Commission, 211 U.S. 407, 422, 53 Law Ed. 253, 264, U.S. v. Delaware and Hudson Co., 213 U.S. 366, 53 Law Ed. 836. *Page 515 
A statute must be so construed, if fairly possible, as to avoid not only the conclusion that it is unconstitutional, but also grave doubts upon that score. U.S. v. Jin Fuey Moy,241 U.S. 394, 401, 60 Law Ed. 1061, 1064.
The conclusion is natural, and, we have said, inevitable, not only under the fundamental law as set forth in the Constitutions, State and Federal, but also the common law of the land. No matter of expediency, convenience, or possible confusion can authorize the State to cancel or annul its formal deed made without reservations or exceptions to Walter R. Comfort. No question of fraud appears in this record, nor can we see more at the time of conveyance to him than a desire upon the part of the Trustees in good faith to dispose of the land for the purposes of their trust and the willingness of the purchaser to buy such land in its then condition. He paid the consideration therefor and expected to and did receive the title to the land described by the prolongation of the lines of the survey by the United States. The only oral testimony in this case is that of the surveyors, who testified, three for the complainant, and one for the State. The evidence is uncontradicted that the land could be located by the prolongation of the lines of the Government survey. The Trustees being without the means to make a survey on the ground, adopted the method of the prolongation of Government lines, which they had a right to do, and sold thereby. Upon the vesting of the title in him, the power departed from the Trustees to change the location of the land conveyed. The case of Everglades Sugar and Land Co. v. Bryan, 81 Fla. 75,87 So. 68, is distinguishable from the case at bar. In that case the Court expressly stated that "it does not appear that they (appellants) have been deprived of any land purchased by them," (text official report, 109.) The Act of the Legislature, Chapter 7892, above referred to will not be construed to have been intended to impair vested rights, not to apply to *Page 516 
any land previously granted by the State, through the Trustees, unless consented to by such grantees, where the result of such survey would locate the lands at other and different places than they would be located under the deeds conveying the same.
The vesting of particular lands under grants to railroads and other public and quasi-public corporations in future upon ascertainment by survey of the particular lands intended to be granted is easily distinguishable from a grant in praesenti
such as is the case at bar.
The contract of the State must be kept inviolate. No instrumentality thereof, whatever be its reasons therefor, should be permitted to impair or change it.
It makes no difference whether the complainant was hurt or not by the change in the location of his land. He was entitled to it where it was located in his deed.
If there was a mutual mistake as to the quantity of the land conveyed possibly there might be a remedy, but this must be judicially ascertained and not otherwise.
The decree of the chancellor should be affirmed.